             Case 2:16-cr-00024-MCE Document 216 Filed 01/04/21 Page 1 of 5

   HEATHER E. WILLIAMS, #122664
 1 Federal Defender

 2 TIMOTHY ZINDEL, # 158377
   Assistant Federal Defender
 3 CAROLYN M. WIGGIN, # 182732
   Assistant Federal Defender
 4 801 I Street, 3rd Floor
   Sacramento, CA 95814
 5
   Tel: 916-498-5700
 6 Fax: 916-498-5710

 7 Attorneys for Defendant
   HELAMAN HANSEN
 8

 9
                                IN THE UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                         CASE NO. 2:16-CR-0024 MCE
13                               Plaintiff,            STIPULATION AMENDING CONDITIONS OF
                                                       BAIL PENDING APPEAL PURSUANT TO 18
14                         v.                          U.S.C. § 3143(B)
15   HELAMAN HANSEN,
16                               Defendant.
17

18                                               STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and defendant Helaman

20 Hansen (“Hansen”), by and through his counsel of record, hereby stipulate and agree as follows:

21          1.     On May 20, 2020, this Court issued an order allowing Mr. Hansen to be released from the

22 custody of the Federal Bureau of Prisons to supervision by the United States Pretrial Services Office

23 pursuant to 18 U.S.C. § 3143(b) during the pendency of his appeal of his conviction and sentence in this

24 matter. Docket No. 208.

25          2.     The May 20, 2020 order included, among other conditions, that Mr. Hansen comply with

26 special release conditions including:

27                         1.     Hansen shall submit to supervision by the United States Pretrial

28                                Services and comply with all of the below conditions and all those

      STIPULATION AMENDING RELEASE CONDITIONS;          1
30    ORDER
             Case 2:16-cr-00024-MCE Document 216 Filed 01/04/21 Page 2 of 5


 1                                  special conditions set forth in Exhibit 2 to this Order. Docket No.

 2                                  208, p. 7.

 3                          4.      Hansen shall submit to home incarceration at a residence approved

 4                                  by the supervising officer and seek advance approval from the

 5                                  supervising officer or the Court for any travel outside the approved

 6                                  residence Docket No. 208, p. 7.

 7          Exhibit 2, Special Conditions of Release, appended to the order included, among other

 8 conditions,

 9                          3. You must reside at a location approved by the supervising officer and

10                  not move or absent yourself from this residence without the prior approval of the

11                  supervising officer or the Court. Docket No. 208, p. 10.

12                          20. HOME INCARCERATION: You must remain inside your residence

13                  at all times except for medical needs or treatment; religious services; and court

14                  appearances pre-approved by the pretrial services officer. Docket No. 208, p. 11.

15          3.      Since Mr. Hansen’s May, 2020, release to the supervision of the United States Pretrial

16 Services Office, Mr. Hansen has come under the care of a doctor who recommends that he get exercise

17 daily. In addition, the safety of the public can be protected by a strict curfew allowing Mr. Hansen to

18 leave his house every day between 10:00 a.m. and 1:00 p.m. without seeking pre-approval of his Pretrial

19 Services Officer.
20          4.      The parties agree to the following amendment to Mr. Hansen’s Pretrial Services Release

21 Conditions:

22          A. Condition 4 set forth at Docket No. 208, p. 7, is amended as follows: Hansen shall submit to

23               home incarceration reside at a residence approved by the supervising officer and seek

24               advance approval from the supervising officer or the Court for any travel outside the

25               approved residence: You must remain inside your that residence every day from 1:00 PM to

26               10:00 AM, or as adjusted by the pretrial services officer for medical, religious services,

27               employment or court-ordered obligations.

28          B. Exhibit 2, Special Conditions of Release, is amended as follows:

      STIPULATION AMENDING RELEASE CONDITIONS;            2
30    ORDER
            Case 2:16-cr-00024-MCE Document 216 Filed 01/04/21 Page 3 of 5


 1            3. You must reside at a location approved by the supervising officer and not move or absent

 2            yourself from this residence without the prior approval of the supervising officer or the

 3            Court. you must remain inside your that residence every day from 1:00 PM to 10:00 AM, or

 4            as adjusted by the pretrial services officer for medical, religious services, employment or

 5            court-ordered obligations.

 6            20. HOME INCARCERATION CURFEW: You must remain inside your residence at all

 7            times except for medical needs or treatment; religious services; and court appearances pre-

 8            approved by the pretrial services officer. from 1:00 PM to 10:00 AM, or as adjusted by the

 9            pretrial services officer for medical, religious services, employment or court-ordered

10            obligations.

11

12        A complete set of the new conditions is attached as Exhibit A.

13        IT IS SO STIPULATED.

14
     Dated: December 21, 2020                              MCGREGOR W. SCOTT
15                                                         United States Attorney
16
                                                            /s/ ANDRÉ M. ESPINOSA
17                                                         ANDRÉ M. ESPINOSA
18                                                         KATHERINE T. LYDON
                                                           Assistant United States Attorneys
19
20   Dated: December 21, 2020                              /s/ CAROLYN WIGGIN
21                                                         CAROLYN WIGGIN
                                                           TIMOTHY ZINDEL
22                                                         Counsel for Defendant
                                                           HELAMAN HANSEN
23

24

25

26

27

28

     STIPULATION AMENDING RELEASE CONDITIONS;          3
30   ORDER
             Case 2:16-cr-00024-MCE Document 216 Filed 01/04/21 Page 4 of 5

   HEATHER E. WILLIAMS, #122664
 1 Federal Defender

 2 TIMOTHY ZINDEL, # 158377
   Assistant Federal Defender
 3 CAROLYN M. WIGGIN, # 182732
   Assistant Federal Defender
 4 801 I Street, 3rd Floor
   Sacramento, CA 95814
 5
   Tel: 916-498-5700
 6 Fax: 916-498-5710

 7 Attorneys for Defendant
   HELAMAN HANSEN
 8

 9

10
                                  IN THE UNITED STATES DISTRICT COURT
11
                                     EASTERN DISTRICT OF CALIFORNIA
12

13   UNITED STATES OF AMERICA,                           CASE NO. 2:16-CR-0024 MCE
14                                 Plaintiff,            ORDER ON THE PARTIES’ STIPULATION
                                                         AMENDING CONDITIONS OF BAIL PENDING
15                           v.                          APPEAL PURSUANT TO 18 U.S.C. § 3143(B)
16   HELAMAN HANSEN,
17                                Defendant.
18

19                                              FINDINGS AND ORDER
20          Pursuant to the parties’ stipulation and for good cause shown, the Court finds:
21          1.      Mr. Hansen can get the exercise he needs, and the public safety will not be threatened, if
22 he is subject to a strict curfew allowing him to leave his house every day between 10:00 a.m. and 1:00

23 p.m. without seeking pre-approval of his Pretrial Services Officer.

24          2.      Accordingly, pursuant to the parties’ stipulation and for good cause shown, it is hereby
25          ORDERED that,
26          A. Condition 4 set forth at Docket No. 208, p. 7, is amended as follows: Hansen shall submit to
27               home incarceration reside at a residence approved by the supervising officer and seek
28               advance approval from the supervising officer or the Court for any travel outside the

      STIPULATION AMENDING RELEASE CONDITIONS;           4
30    ORDER
            Case 2:16-cr-00024-MCE Document 216 Filed 01/04/21 Page 5 of 5


 1            approved residence: You must remain inside your that residence every day from 1:00 PM to

 2            10:00 AM, or as adjusted by the pretrial services officer for medical, religious services,

 3            employment or court-ordered obligations.

 4        B. Exhibit 2, Special Conditions of Release, is amended as follows:

 5            3. You must reside at a location approved by the supervising officer and not move or absent

 6            yourself from this residence without the prior approval of the supervising officer or the

 7            Court. you must remain inside your that residence every day from 1:00 PM to 10:00 AM, or

 8            as adjusted by the pretrial services officer for medical, religious services, employment or

 9            court-ordered obligations.

10            20. HOME INCARCERATION CURFEW: You must remain inside your residence at all

11            times except for medical needs or treatment; religious services; and court appearances pre-

12            approved by the pretrial services officer. from 1:00 PM to 10:00 AM, or as adjusted by the

13            pretrial services officer for medical, religious services, employment or court-ordered

14            obligations.

15        A complete set of the new conditions is attached as Exhibit A.

16        IT IS SO ORDERED.

17 Dated: January 4, 2021

18

19
20

21

22

23

24

25

26

27

28

     STIPULATION AMENDING RELEASE CONDITIONS;          5
30   ORDER
